PER CURIAM.
These consolidated appeals are from two judgments finding the defendant guilty of the crimes of receiving stolen property and grand larceny.
Prior to arraignment, an out of state attorney acting on behalf of the defendant entered into negotiations with the law enforcement officers to provide that the defendant would give certain information to the officers and in return would receive either a reduction in the charge against him or a reduced sentence. The proposed plea negotiations were never approved by the court and there is nothing in this record to support defendant’s version of his agreement with the law enforcement officers. At the time that the claimed agreement was presented by the defendant to the court, the court refused to approve the negotiated plea. Thereupon, the defendant was tried before a jury on the first charge, was found guilty, and was adjudicated and sentenced. Thereafter, the defendant entered a nolo contendere plea to the second charge and reserved his right to appeal both his claim that plea negotiations had not been honored and that he was not granted a speedy trial as provided by the applicable rules.
The first point presented, urging error because of the court’s refusal to approve the plea negotiations does not present error. See State v. Adams, 342 So.2d 818 (Fla.1977).
The second point, urging error upon the denial of the motion for discharge for failure to grant a speedy trial, does not present error under the law as stated in *80State ex rel. Butler v. Cullen, 253 So.2d 861 (Fla.1971).
Four other points presented by the defendant relating to the conduct of the trial have been examined and found not to present error on this record. Accordingly, the judgments and sentences are affirmed.
Affirmed.